Citation Nr: 0918404	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides and toxic chemicals 
in service.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from May 1967 to January 1970.  

The instant claim came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the RO.  

The Board remanded the case to the RO in September 2005 for 
additional development of the record.  

As noted previously, a claim of service connection for 
lymphoma was apparently  raised during the course of the July 
2005 hearing conducted by the undersigned Veterans Law Judge.  
This matter is again referred to the RO for all indicated 
action.  

Also, in a letter dated in February 2009, the issue of 
service connection for severe neuropathy was raised.  This 
matter also is referred to the RO for appropriate action or 
development.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant of any further action required on the Veteran's 
part.  




REMAND

As indicated, this claim was remanded in September 2005 for 
additional development.  Unfortunately, the Board finds that 
the requested action was not sufficiently completed.  
Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Veteran is seeking service connection for diabetes 
mellitus as due to having been exposed to herbicides and 
other toxic chemicals in service.  
The Veteran asserts being exposed to herbicides and other 
chemicals while stationed at the Edgewood Arsenal, which is 
near the Aberdeen Proving Grounds in Maryland.  

In support of this claim, the Veteran's sister submitted a 
document apparently issued by the Department of Defense 
regarding the use, testing, and storage of dioxins containing 
herbicides.  

In this document, it was noted that, during the week of July 
14, 1969, the personnel from the Naval Applied Science 
Laboratory in conjunction with personnel from Limited War 
Laboratory conducted a defoliation test along the shoreline 
at Poole's Island at the Aberdeen Proving Ground.  

The Veteran has submitted documentation suggesting that 
between 1958 and 1975 over 6,700 soldiers participated in a 
voluntary testing program of 24 chemical agents at the Army 
Chemical Test Center at Edgewood.  

The Board observes that the Veteran did not serve in the 
Republic of Vietnam during the Vietnam War.  Thus, the 
Veteran is not entitled to the presumptions set forth in 38 
C.F.R. §§ 3.307 and 3.309 regarding diseases related to 
exposure to herbicides.  

However, the record reflects that the Veteran was stationed 
at the Edgewood Arsenal, near Aberdeen Proving Grounds in 
Maryland, from January 1969 to November 1970.  

In light of the document from the Department of Defense, 
which identified one incident of herbicide use at the 
Aberdeen Proving Grounds during the period when the Veteran 
was stationed at the Edgewood Arsenal, in September 2005, the 
Board instructed the RO to contact both the Department of 
Defense and the Aberdeen Proving Grounds, and request all 
available information pertaining to the use of herbicides 
during the period that the Veteran was stationed at the 
Edgewood Arsenal.  

In October 2007, the Kirk U.S. Army Health Clinic [Aberdeen 
Proving Grounds] informed VA that there was no record of any 
open-air chemical testing that occurred in the area of 
Edgewood Arsenal during the period of January 1969 to 
November 1970.  They added that no occupational health 
records pertaining to the Veteran were on file.  

The NPRC (National Personnel Records Center) informed VA in 
October 2008 that it could not find any evidence to support a 
finding that the Veteran was exposed to herbicides.  

The Board also, as part of its September 2005 remand ordered 
that the following development to occur:

3.  The RO should make arrangements for 
the Veteran to be afforded an examination 
in order to determine the nature and 
likely etiology of his claimed diabetes 
mellitus.  The claims folder must be 
provided to the examiner for review.  The 
examiner should conduct an examination of 
the veteran, and provide a diagnosis of 
any pertinent pathology found.  The 
examiner should comment on whether it is 
at least as likely as not that the 
veteran's diabetes mellitus is related to 
any incident of military service.

The requested VA examination was never conducted.  

As such, the requested development clearly has not been 
sufficiently accomplished.  Additional action is therefore 
required.  Stegall, supra.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should make arrangements for 
the Veteran to be afforded an examination 
in order to determine the nature and 
likely etiology of his claimed diabetes 
mellitus.  The claims folder must be 
provided to the examiner for review.  The 
examiner should conduct an examination of 
the Veteran, and provide a diagnosis of 
any pertinent pathology found.  

Based on his/her review of the case, the 
examiner opine as to whether the Veteran 
has current disability manifested by 
diabetes mellitus that at least as likely 
as not is related to the exposure to 
herbicides or due to any other event or 
incident of his active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination, if necessary, 
and to cooperate in the development of 
the claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  

In the event that the appellant does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  

4.  After completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




